internal_revenue_service number release date index number ---------------------------------- ----------------------------------------------- ----------------------------------------------- --------------------------------------- ------------------------------------------- department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-102165-04 date date ------------------------------ -------------------- x -------------------------------------------------- a b date date trust trust ---------------------- ------------------- ------------------------ ------------------------------------ --------------------------------- ---------------------------------------------------- -------------------------- ---------------------------------------------- trust trust trust dear ----------------- this responds to a letter dated date and additional correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code facts plr-102165-04 x elected to be taxed as an s_corporation effective date at the time of the election x erroneously believed that trust and trust were shareholders of x however after the death of b on date x discovered that in fact trust and trust held shares in x after the death of b the shares of x held by trust were transferred to trust the income beneficiaries intended to file elections for the trusts that held x stock trust and trust to be treated as a aqualified subchapter_s trusts qssts under sec_1361 however the income beneficiaries did not timely file the appropriate elections under d in addition after a transferred shares to trust the trustees of trust failed to make an election to treat trust as an electing_small_business_trust esbt as a result of the failure_to_file these elections x’s s_corporation_election was invalid x represents that there was no intent to terminate x s s_corporation_election and that the failure_to_file timely the qsst elections for trust and trust as well as the esbt election for trust was not motivated by tax_avoidance or retroactive tax planning x also represents that since date and thereafter trust and trust have complied with the requirements under sec_1361 which defines a qsst similarly x represents that since date and thereafter trust has complied with the requirements under sec_1361 which defines an esbt x and its shareholders agree to make any adjustments required by the secretary consistent with the treatment of x as an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a qsst whose beneficiary makes an election under sec_1362 will be treated as a_trust described in sec_1361 and the qsst's beneficiary will be treated as the owner for purposes of sec_678 of that portion of the qsst's s_corporation stock to which the election under sec_1361 applies under sec_1361 a beneficiary of a qsst may elect to have sec_1361 apply under sec_1361 this election will be effective up to days and two months before the date of the election plr-102165-04 sec_1361 defines a qsst as a_trust a the terms of which require that i during the life of the current income_beneficiary there shall be only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current beneficiary in the trust shall terminate on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to that beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1361 provides that an esbt as defined in sec_1361 is a permitted s_corporation shareholder sec_1361 provides that for purposes of sec_1361 and except as provided in sec_1361 the term esbt means any trust if i the trust does not have as a beneficiary any person other than an individual an estate or an organization described in sec_170 or ii no interest in the trust was acquired by purchase and iii an election under sec_1361 applies to the trust sec_1361 provides that such an election is to be made by the trustee and is to apply to the tax_year of the trust for which made and all subsequent tax years unless revoked with the consent of the service sec_1_1361-1 of the income_tax regulations provides that the trustee of the trust must make the esbt election by signing and filing with the service_center where the s_corporation files its income_tax return a statement that meets the requirements of sec_1_1361-1 sec_1_1361-1 provides that the trustee must file the esbt election within the period of time prescribed by sec_1_1361-1 for filing qualified_subchapter_s_trust qsst elections generally within the 16-day-and-2-month period beginning on the day the stock is transferred to the trust sec_1362 provides in relevant part that if an election under sec_1362 by any corporation was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 b or to obtain shareholder consents the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in ineffectiveness steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then plr-102165-04 notwithstanding the circumstances resulting in the ineffectiveness the corporation shall be treated as continuing to be an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that x's subchapter_s_election was invalid because appropriate elections were not filed for trust trust and trust in addition we conclude that the election was inadvertently invalid within the meaning of sec_1362 therefore x will be treated as continuing to be an s_corporation from date and thereafter provided that the beneficiaries for trust and trust file qsst elections and the trustee of trust files an esbt election with the appropriate service_center within days of the date of this letter a copy of this letter should be attached to the qsst and esbt elections except as specifically set forth above we express no opinion concerning the this ruling is directed only to the taxpayer s requesting it sec_6110 of federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is otherwise eligible to be treated as an s_corporation whether trust and trust are eligible to be treated as qssts or whether trust is eligible to be an esbt the code provides that it may not be used or cited as precedent letter is being sent to your taxpayer representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and sincerely david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for ' purposes
